PER CURIAM.
Gary Lee Johnson seeks to appeal the district court’s order affirming the bankruptcy court’s orders granting Appellee relief from the automatic stay and denying Johnson’s motion for reconsideration. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Johnson v. Penn, No. CA-01-50-4 (W.D.Va. Oct. 25, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.